Citation Nr: 1308002	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-41 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by premature whitening of the hair, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a myocardial infarction, status post open heart surgery and implantation of a pacemaker/defibrillator, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for congestive heart failure, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

This appeal has been advanced on the Board's docket pursuant.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The Board observed that the Veteran claimed entitlement to service connection for the allegedly premature whitening of his hair, to include as due to exposure to ionizing radiation.  The premature whitening of hair is not, in and of itself, a disorder for which disability benefits are available.  In the interest of fairness and due process, the Board has interpreted the Veteran's claim as one of entitlement to service connection for an as yet unidentified disorder that is manifested by the premature whitening of his hair.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  This claim will be captioned and evaluate as such herein.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) (2012) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the veteran's presence at certain specified additional locations.   See 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

The evidence of record demonstrate that the Veteran is a "radiation-exposed veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  Specifically, in August 2010, the Defense Threat Reduction Agency confirmed that the Veteran participated in Operation HARDTACK I, an atmosphere nuclear test series conducted at the Pacific Proving Grounds in 1958.  However, a disorder manifested by premature whitening of the hair, myocardial infarction, and congestive heart failure are not listed as conditions warranting presumptive service connection for radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2).  As such, service connection for these disorders is not available under this regulatory presumption.

The second potential avenue of recovery is found under 38 C.F.R. § 3.311(b)(2) (2012).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be granted service connection if the VA Undersecretary for Benefits determines that the disease is related to ionizing radiation exposure while in service or if the disease is otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from inservice radiation exposure or whether there is no reasonable possibility that the disease resulted from inservice radiation exposure.  38 C.F.R. § 3.311(c)(1).

A disorder manifested by premature whitening of the hair, myocardial infarction, and congestive heart failure are not radiogenic diseases as defined in 38 C.F.R. 
§ 3.311(b)(2), and therefore, the Veteran's claims were not referred to the VA Undersecretary of Benefits.  As such, service connection for the above-captioned disorders is not available pursuant to the second regulatory method of recovery.

Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board must consider service connection on a direct basis for the Veteran's claimed disorders.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran was not provided a VA examination pursuant to his above-captioned claims.  AVA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the evidence of record clearly demonstrated that there was an inservice event.  In particular, the Veteran was exposed to ionizing radiation consequent to his participation in Operation HARDTACK I.  Further, the evidence of record demonstrated the current presence of whitened hair, and current diagnoses of a myocardial infarction, status post open heart surgery and implantation of a pacemaker/defibrillator, and congestive heart failure.  Moreover, the Veteran submitted an article discussing the relationship between exposure to radiation and the development of cardiological disorders.  The Veteran also submitted statements wherein he asserted that his hair whitened sooner than anyone in his family.  As such, the Board finds that there is a indication that a disorder manifested by premature whitening of the hair, myocardial infarction, status post open heart surgery and implantation of a pacemaker/defibrillator, and congestive heart failure may be associated with his inservice exposure to ionizing radiation.  Accordingly, in order to satisfy VA's duty to assist, the Board finds that a remand is required to afford the Veteran a VA examination.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA examination to determine the presence of a disorder manifested by allegedly premature whitening of the Veteran's hair.  If so, the examiner must then address whether it is at least as likely as not (50 percent or greater probability) that any such disorder(s) was/were incurred in or due to the Veteran's active duty service, to include as due to exposure to ionizing radiation during Operation HARDTACK I in 1958.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The Veteran must be afforded a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myocardial infarction, status post open heart surgery and implantation of a pacemaker/defibrillator, and/or congestive heart failure was/were incurred in or due to the Veteran's active duty service, to include as due to exposure to ionizing radiation during Operation HARDTACK I in 1958.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The RO must review the resulting examination report(s) to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include all of the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

